Title: [Diary entry: 2 October 1787]
From: Washington, George
To: 

Tuesday 2d. Thermometer at 55 in the Morning—70 at Noon and 67 at Night. Cloudy in the Morning & clear afterwards—Wind No. Et. in the forenoon & Southerly afterwards. Rid to all the Plantations. Sent 2 plows from Frenchs to Muddy hole—The other two preparing a piece of ground which had been twice plowed before on the side of the Meadow for Rye & grass

Seeds—on which 1½ B. of Rye was sown and therewith on the No. part of the grd. 1½ Bushls. of Sainfoin & 6 lbs. of Trafoil adjoining the Road. The lower part of the grd. had 2 quarts of Timothy Seed sown with the Rye.